DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21 line 3, it is indefinite as to whether the “lower conductive structure” refers to the “low-density conductive structure” in claim 21 line 2 or some other structure.  For purposes of examination the former interpretation will be used. 
Claim 21 recites the limitation "the lower conductive structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-30 do not clear up the indefinite limitation in claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariya (US 2009/0290316).
With regard to claim 1, figs. 15-16 of Kariya discloses a wiring structure comprising: a lower conductive structure 30 including a first dielectric layer 36 and a first circuit layer 32 in contact with the first dielectric layer 36; an upper conductive structure (628, 610, 620) attached to the lower conductive structure 30, wherein the upper conductive structure (628, 610, 620) includes a plurality of second dielectric layers (628, 610), a plurality of second circuit layers 282A in contact with the second dielectric layers (628, 610) and defines an accommodating hole 630, wherein an insulation material 640 is disposed in the accommodating hole 630; and a conductive via 285A extending through the insulation material 640, and electrically connecting the lower conductive structure 30.
With regard to claim 9, figs. 15-16 of Kariya discloses an angle between a peripheral side surface of the conductive via 285A and a top surface (top surface of 628) of the upper conductive structure (628, 610, 620) is in a range from 80 degrees to 100 degrees (angle between top of 628 and side of 285A is about 100 degrees).
With regard to claim 10, figs. 13 and 14-16 of Kariya discloses at least one electronic device (“processor cores”, par [0091]) deposed on the upper conductive structure (628, 610, 620).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kariya (US 2009/0290316) in view of Kim et al. (US 8,884,440) (“Kim”).
With regard to claim 8, Kariya does not disclose that the width of the conductive via in the insulation material is less than about 60 um.
However, figure 6 of Kim discloses that the width of the conductive via 154PE in the insulation material (162, 114) is less than about 60 um (“6 um”, col. 5 ll. 65).
Therefore, it would have been obvious to one of ordinary skill in the art to form the through-hole of Kariya with the width of about 6 um as taught in Kim in order to form a via hole by anisotropic etching or laser drilling.  See col. 5 ll. 62-63 of Kim. 

Claims 21-22, 25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kariya (US 2009/0290316) in view of Gozu et al. (US 2018/0061765) (“Gozu”). 
With regard to claim 21, figs. 15-16 of Kariya discloses a wiring structure comprising: a conductive structure 30; a high-density conductive structure (628, 610, 620) disposed over the lower conductive structure 30, wherein the high-density conductive structure (628, 610, 620) includes a plurality of second dielectric layers (628, 610), and defines an accommodating hole 630 extending through the plurality of second dielectric layers (628, 610), wherein an insulation material 640 is disposed in the accommodating hole 630; and a conductive via 285A extending through the insulation material 640, and electrically connecting the conductive structure 30.
Karyiya does not discloses a low-density conductive structure. 
However, fig. 1 of Gozu discloses a low-density conductive structure 11.
Therefore, it would have been obvious to one of ordinary skill in the art to form the build-up portion of Karyiya with the low-density wiring layer as taught in Gozu in order to connect a semiconductor chip with a smaller bump pitch with external connection terminals with a larger pitch.  See par [0070] and [0081] of Gozu. 
With regard to claim 22, figs. 15-16 of Kariya discloses that the insulation material 640 extends from a sidewall of the accommodating hole 630 of the high-density conductive structure (628, 610, 620) to below the high- density conductive structure (628, 610, 620).
With regard to claim 25, figs. 15-16 of Kariya discloses a top surface of the insulation material 640 is exposed from a top surface (top of 628) of the high-density conductive structure (628, 610, 620).
With regard to claim 27, figs. 15-16 of Kariya does not disclose that the conductive via includes a seed layer and a conductive material, and the seed layer is interposed between the conductive material and the insulation material.
However, figures 9-10 of Kariya discloses that the conductive via (542, 540) includes a seed layer 540 and a conductive material 542, and the seed layer 540 is interposed between the conductive material 542 and the insulation material 532.
Therefore, it would have been obvious to one of ordinary skill in the art to form the rod-shaped conductors of figs. 15-16 of Kariya with the electroless copper plating film as taught in figs. 9-10 of Kariya in order to provide copper via plugs.  See par [0085] of Kariya.  
With regard to claim 28, figs. 15-16 of Kariya does not discloses that the seed layer is spaced apart from the plurality of second dielectric layers of the high-density conductive structure.
However, figures. 9-10 of Kariya discloses that the seed layer 540 is spaced apart from the plurality of second dielectric layers 510 of the high-density conductive structure (520, 510).
Therefore, it would have been obvious to one of ordinary skill in the art to form the rod-shaped conductors of figs. 15-16 of Kariya with the electroless copper plating film as taught in figs. 9-10 of Kariya in order to provide copper via plugs.  See par [0085] of Kariya.  

Allowable Subject Matter
Claims 2-7, 23-24, 26, and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             9/22/2022